Case: 16-15062   Date Filed: 04/20/2017     Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15062
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:15-cv-00094-JRH-BKE



RONALD A. NURSE,

                                                Plaintiff - Appellant,

versus

TELEPERFORMANCE INC.,
VERONICA WEST,
TRACEE JOHNSON,

                                                Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (April 20, 2017)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-15062    Date Filed: 04/20/2017    Page: 2 of 4




      Ronald      Nurse,   proceeding   pro   se,   sued    his   former   employer,

Teleperformance, Inc., and two former coworkers, Veronica West and Tracee

Johnson. The district court liberally construed his amended complaint as asserting

claims under Title VII, 42 U.S.C. § 2000e-2(a), and the Age Discrimination in

Employment Act, 29 U.S.C. § 623(a)(1), and dismissed it for failing to state a

prima facie case of sex-based disparate treatment, sexual harassment, or age

discrimination.

      Mr. Nurse now appeals that dismissal. His initial brief has several critical

shortcomings. First, it raises new legal claims, ranging from common-law torts to

violations of the Eighth Amendment’s prohibition against cruel and unusual

punishment.       Mr. Nurse’s pro se status does not entitle him to unbounded

procedural latitude, see McNeil v. United States, 508 U.S. 106, 113 (1993), and so,

we refuse to consider claims not raised in the amended complaint, which is the

operative pleading in this case. See Hoefling v. City of Miami, 811 F.3d 1271,

1274 (11th Cir. 2016). Our review, therefore, is limited to Mr. Nurse’s sex and age

discrimination claims under Title VII and the ADEA.

      As to those claims, the brief runs into a second problem—it relies on

allegations not found in the amended complaint. Although Mr. Nurse’s initial brief

provides details depicting Ms. West and Ms. Johnson as misandrist Bond-esque



                                         2
               Case: 16-15062      Date Filed: 04/20/2017     Page: 3 of 4


saboteurs, see Br. of Appellant at viii & IX, his amended complaint asserts, almost

exclusively, generalizations, labels, and legal conclusions, see D.E. 5 at 3

(accusing the defendants of misandry and a yearlong campaign of “neglect, abuse,

discriminat[ion], and mistreat[ment]”).         Such conclusory allegations cannot

withstand a motion to dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

       The few facts that Mr. Nurse did allege in the amended complaint fail to

state a prima face case of sex or age discrimination. Disparate treatment and

harassment claims under both Title VII and the ADEA require a plaintiff to

demonstrate that he or she suffered discrimination “because of” a protected

classification. See § 2000e-2(a); § 623(a)(1). Causation, in other words, is an

element of the claim. See, e.g., Ricci v. DeStefano, 557 U.S. 557, 576 (2009) (Title

VII); Young v. Gen. Foods Corp., 840 F.2d 825, 828 (11th Cir. 1988) (ADEA).

       The factual allegations, even when viewed favorably, at most establish that

Mr. Nurse was the subject of questionable conduct, but not that he was targeted

because of his sex or age. For instance, he alleged that the defendants, in concert,1

leveled false accusations against him and then used those falsehoods to fire him.

See D.E. 5 at 2–3. This says nothing about the defendants’ motivation. The

closest Mr. Nurse gets to stating a circumstantial case of discrimination is his

1
 Or, as Mr. Nurse artfully put it, “forming Voltron.” See Voltron: Defender of the Universe
(World Events Production & Toei Animation 1984).


                                            3
              Case: 16-15062    Date Filed: 04/20/2017   Page: 4 of 4


allegation that, after certain machines at work malfunctioned on every employee,

“only [he was] written up” and not the other employees, some of whom were

females. Id. at 2. But with no context, such circumstantial evidence does not state

a plausible claim of discrimination. See, e.g., Burke-Fowler v. Orange Cty., Fla.,

447 F.3d 1319, 1323 (11th Cir. 2006).

      AFFIRMED.




                                        4